Citation Nr: 0009957	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-20 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic hoarseness and laryngitis.

2.  Entitlement to an increased rating for allergic rhinitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
chronic hoarseness and laryngitis, and assigned a 10 percent 
rating effective from June 2, 1992.  The RO also continued a 
10 percent evaluation for the service-connected allergic 
rhinitis.

The Board notes that in his statement of July 8, 1998, the 
veteran may have presented a claim for entitlement to service 
connection for sinusitis.  The matter is referred to the RO 
for the appropriate action.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  Current manifestations of the veteran's service-connected 
chronic hoarseness and laryngitis include the absence of 
evidence of thickening or nodules of the vocal cords, polyps, 
submucous infiltration and pre-malignant changes.

3.  The veteran's allergic rhinitis is manifested by nasal 
congestion, with no evidence of three or more incapacitating 
episodes per year requiring prolonged antibiotic treatment, 
purulent discharge or crusting, or nasal polyps.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic hoarseness and laryngitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.97, Diagnostic Code 6516 (1999).

2.  The criteria for a rating in excess of 10 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.97, Diagnostic 
Codes 6513, 6522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A VA outpatient treatment record dated in June 1991 shows 
that the veteran had a history of sinusitis and laryngitis.  
It was noted that computed tomography of the sinuses, 
nasopharynx and larynx was within normal limits.  On 
examination, the nasal mucosa was slightly erythematous and 
swollen.  There was no discharge.  The diagnosis was 
sinusitis laryngitis.  

In July 1991, the veteran underwent a VA laryngostroboscopy.  
The report notes that the veteran had been referred from the 
Long Beach VA Audiology and Speech Pathology Service for 
chronic dysphonia which had been present for about 13 months.  
The laryngostroboscopy revealed no closure along the medial 
edges of the vocal folds during the most closed portion of 
the vocal cycle during phonation.  There was no paralysis or 
paresis.  In addition, there were no mass lesions on the 
superior surface or the medial edges of the vocal folds.

A VA outpatient treatment record dated August 13, 1991, notes 
that the veteran had chronic rhinosinusitis and laryngitis.  
He continued to have problems with hoarseness.  The diagnosis 
was chronic laryngitis/hoarseness.  Another VA medical record 
dated August 21, 1991, shows that the veteran had significant 
dysphoria characterized by breathiness and mild aperiodicity.  
A VA outpatient treatment record dated in November 1991 notes 
that the veteran still had a lot of congestion in his nose, 
post-nasal drip and throat clearing.  The diagnoses were 
chronic rhinitis and chronic laryngitis.

In a letter from Dennis C. Jerome, M. D., dated in July 1992, 
it is noted that the veteran was being treated for symptoms 
of chronic or perennial rhinosinoconjunctivitis.  He began 
developing symptoms of what was thought to be recurrent 
laryngitis in 1990.  Flexible rhinolaryngoscopy revealed 
abnormal appearing vocal cords with poor closure and the 
veteran eventually underwent surgical evaluation and 
treatment for atrophied vocal cords.  Dr. Jerome further 
noted that the veteran had had prolonged allergic 
rhinosinoconjunctivitis which had caused chronic inflammation 
in the vocal cord tissue which eventually led to some 
atrophy, poor vocal cord closure and, subsequently, 
laryngitis, hoarseness and fluctuating voice intensity.  

A VA outpatient treatment record dated in October 1992 shows 
diagnoses of chronic rhinosinusitis and chronic laryngitis 
(status post vocal cord surgery in October 1991).  Another VA 
outpatient treatment record dated in January 1993 notes that 
the veteran had a history of unremitting post nasal drip and 
hoarseness.  The veteran's nose was intermittently congested 
and he sneezed infrequently.  On examination, the nares had 
dried blood.  The diagnosis was chronic perennial 
rhinosinusitis.

At a personal hearing in a prior appeal in March 1993 before 
a hearing officer at the RO, the veteran testified that he 
never smoked.  He was taking antihistamines, decongestants, 
and bronchial dilators.  He reported that after talking for 
about one hour, his voice would get worse and become hoarse 
and raspy.  He coughed a lot.  He had constant post-nasal 
drip.  He occasionally had a runny nose, sneezing and eye 
itching.  He stated that he got quite a bit of crusting in 
his nose.  He testified that he was not plagued with a lot of 
headaches.  He stated that his nasal membranes would swell, 
causing breathing problems.  His rhinitis worsened when 
pollens were present.  He had had allergy shots in the past 
but had not had any for four to five years.

A VA examination report dated in May 1993 shows that the 
veteran had complained of chronic hoarseness for the past 
three years.  It was further noted that he had been treated 
for his hoarseness at UCLA with a vocal cord injection of fat 
approximately two years earlier.  On examination, the nasal 
chamber was open.  There was no evidence of any discharge.  
There was no crusting.  The osteomeatal complex of both sides 
of the nares appeared to be open and free of disease without 
evidence of infection.  The nasopharynx appeared to be clear.  
Indirect laryngoscopy demonstrated that the hypopharynx was 
clear.  The epiglottis was clear also.  Both of the vocal 
cords moved well, both in adduction and abduction.  There 
were no masses on the vocal cords.  The vocal cords were not 
atrophic but it had some injection on both cords.  However, 
they approximated in the midline without difficulty.  
Subglottically, there was no evidence of any disease.  The 
diagnoses were evidence of chronic hoarseness, etiology 
unknown, cords appeared to be physiologic; and chronic 
rhinitis and poor membrane moisture in the nares and in the 
pharynx.

A VA outpatient treatment record dated in February 1996 notes 
the impression of no vocal cord disease.  Another VA 
treatment record dated in May 1996 shows that the veteran had 
a history of chronic laryngitis status post vocal cord 
surgery in October 1991, with hoarseness for six years, a 
history of chronic sinusitis, and a history of septal 
perforation.  It was noted that the veteran still complained 
of hoarseness and had been coughing for three days and 
noticed yellowish-green nasal mucous.  The diagnoses were 
acute sinusitis and allergic rhinitis.  A VA outpatient 
treatment record dated in July 1996 notes that a computed 
tomography scan in June 1996 showed minimal mucosal 
thickening at the inferior aspect of the left maxillary sinus 
likely chronic and of little clinical significance.  There 
was hypoplastic left frontal sinus.  On examination, the 
veteran had nasal congestion.  The diagnosis was acute 
sinusitis.

The evidence of record includes another letter from Dr. 
Jerome dated in November 1996.  This statement basically 
provides the same information which he set forth in his 
letter dated in July 1992.

A VA outpatient treatment record dated in March 1997 shows 
that the veteran had purulent mucous and sinus fullness, but 
no fever or chills.  The assessment was probable sinusitis.  
Another VA outpatient treatment record dated in July 1997 
shows that the veteran had nasal congestion but no erythema.

A VA examination report dated in August 1997 notes the 
examiner's opinion as to the cause of the veteran's 
hoarseness.  However, the report does not discuss the current 
severity of the veteran's hoarseness or allergic rhinitis.

Another VA examination report dated in March 1999, conducted 
by a private physician, notes that the veteran reported 
experiencing a runny nose, congestion in the sinuses, 
difficulty breathing through his nose due to excessive 
mucous, sneezing, and itchy eyes.  He stated that he had a 
thick, yellow, foul smelling discharge from his nose.  He 
further reported that he had had extreme discomfort 
specifically when he talked at his job due to his hoarseness.  
He reported having headaches with sinus attacks on a daily 
basis.  His condition did not require him to have bed rest or 
to be treated by a physician at the bedside.  There was 
evidence of nasal obstruction bilaterally with 30 percent 
obstruction on the right and 60 percent obstruction on the 
left.  There was evidence of nasal involvement with sinusitis 
with evidence of bilateral maxillary palpation bony 
tenderness.  There was no evidence of permanent discharge 
from the nose.  There was no evidence of crusting.  The 
examiner noted that the veteran's voice was mildly hoarse at 
the examination.  X-ray paranasal studies showed mild 
maxillary sinusitis.  The diagnoses were allergic rhinitis 
and mild maxillary sinusitis.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 3 
8 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

I.  Evaluation of Chronic Hoarseness/Laryngitis

In the instant case, the veteran is technically not seeking 
an increased rating for chronic hoarseness and laryngitis, 
since his appeal arises from the original assessment of a 
disability rating.  When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assessment of a rating for that disability, the claim 
continues to be well grounded.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (the Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  See Fenderson, 12 Vet. App. 119.

The criteria for evaluation of diseases of the nose and 
throat are set forth in the Schedule in 38 C.F.R. § 4.97 
(1999).  Chronic laryngitis is evaluated under the criteria 
set forth in Diagnostic Code 6516, which provides that an 
evaluation of 10 percent disabling is appropriate based on 
objective evidence of hoarseness, with inflammation of the 
cords or mucous membranes.  An evaluation of 30 percent 
disabling is warranted where the evidence demonstrates 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (1999).

The veteran has indicated that an evaluation in excess of 10 
percent for the service-connected hoarseness and laryngitis 
is warranted because the unpleasantness of his hoarse voice 
inhibits his career as an Industrial Specialist.

Pursuant to the criteria provided in Diagnostic Code 6516, 
the Board finds that a rating in excess of 10 percent for 
hoarseness and laryngitis is not supported by the evidence of 
record.  The evidence does not show that the veteran has 
thickening or nodules of the vocal cords.  There is no 
evidence that he has polyps on the vocal cords.  Submucous 
infiltration is not shown in the evidence of record.  In 
addition, there is no evidence of pre-malignant changes in 
the vocal cords.  None of the criteria for a rating in excess 
of 10 percent for laryngitis has been met.

The Board notes that the percentage ratings under the Rating 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (1999), "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  In the present case, there is no evidence 
the veteran is unable to obtain or retain employment at this 
time as a result of his service-connected hoarseness and 
laryngitis, in fact the record indicates that the veteran is 
employed.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in the absence of an exceptional 
or unusual disability picture.

Finally, the Board has considered all of the pertinent 
evidence.  A disability evaluation in excess of 10 percent 
for hoarseness/laryngitis is denied based upon the totality 
of the evidence, without predominate focus on the recent 
evidence of record.  Such review is consistent with the 
Court's decision in Fenderson.



II.  Evaluation of Allergic Rhinitis

Service connection for allergic rhinitis was granted for 
outpatient treatment purposes in rating decision of October 
1954.  The veteran subsequently filed a claim for 
compensation for that disability and in rating decision of 
July 1956, a noncompensable rating was assigned.  In March 
1993, following a hearing earlier that month, the hearing 
officer granted a 10 percent rating for allergic rhinitis.  
This decision was implemented in rating decision of March 
1993, and a 10 percent rating was assigned from June 2, 1992, 
pursuant to Diagnostic Code 6599-6513.  The 10 percent rating 
has been continued since then.

The Board notes that, effective October 7, 1996, the rating 
criteria provided in Diagnostic Code 6513 was amended.  See 
61 Fed. Reg. 46720 (1996).  In the April 1998 rating 
decision, the RO did not consider the current rating criteria 
in evaluating the veteran's service-connected allergic 
rhinitis under Diagnostic Code 6513.  In the Statement of the 
Case dated in October 1998, the RO noted the current rating 
criteria for Diagnostic Code 6513.  However, it appears that 
the RO applied only the former rating criteria in the 
determination to deny a rating in excess of 10 percent for 
allergic rhinitis.  The RO did not apply the noted current 
criteria set forth in Diagnostic Code 6513.  The Board finds 
that this is harmless error because, as explained below, a 
rating in excess of 10 percent is not warranted under the 
current criteria in Diagnostic Code 6513.

The veteran filed his current claim for an increased rating 
for allergic rhinitis after October 7, 1996, the effective 
date of the amended criteria for rating respiratory system 
disabilities.  Accordingly, the former criteria need not be 
considered.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so).

A 10 percent rating is assigned for chronic, maxillary 
sinusitis with one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  A 50 
percent rating is assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.

A 10 percent rating is assigned for allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is assigned for 
allergic or vasomotor rhinitis with polyps.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522.

A rating in excess of 10 percent for allergic rhinitis is not 
warranted under Diagnostic Code 6513.  The evidence shows 
that the veteran has chronic rhinitis.  The March 1999 VA 
examination report shows that the veteran reported that he 
had headaches with sinus attacks on a daily basis but that 
his condition did not require him to have bedrest or to be 
treated by a physician at the bedside.  The evidence does not 
show that the veteran suffers three or more incapacitating 
episodes of sinusitis per year requiring four to six weeks of 
antibiotic treatment.  In addition, the evidence does not 
show that the veteran suffers more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  The 
March 1999 examination revealed no evidence of permanent 
discharge from the nose and no evidence of crusting.

At the VA examination in March 1999, the examiner noted the 
percentage of nasal obstruction bilaterally.  There were no 
nasal polyps noted.  None of the evidence of record shows 
that the veteran has nasal polyps.  Accordingly, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
6522.

There is no evidence the veteran is unable to obtain or 
retain employment at this time as a result of his service-
connected allergic rhinitis, in fact the record indicates 
that the veteran is employed.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.


ORDER

An evaluation in excess of 10 percent for hoarseness and 
laryngitis is denied.

An evaluation in excess of 10 percent for allergic rhinitis 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



